COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                           EL PASO, TEXAS
LEONARDO CARO TERRAZAS,             §
ASELMO PARRA CASTILLO,
ANTIONIO BOJORQUEZ ROSAS,           §
CARLOS ARTURO CEVANTES
HERNANDEZ, CESAR QUINTANA           §
MARTINEZ, BERNARDO CARO
MONGES, GANADERA SANTA SOFIA,       §
HECTOR HUGO VARGAS VASQUEZ,
INTERGANADERA FAMFLO S.P.R. de      §        No. 08-19-00206-CV
R.L. de C.V., JESUS IGNACIO
ARMENDARIZ TORRES, JESUS            §             Appeal from the
MENDOZA ROMERO, JESUS
MANUEL PARRA CHAVEZ, JOSE G.        §            327th District Court
VILLALOBOS VILLALOBOS,
MANUEL ARMANDO GONZALEZ             §       of El Paso County, Texas
CARMONA, NICOLAS
CAROTERRAZAS, OSCAR TENA            §        (TC# 2016DCV4635)
LOCANO, OSCAR CHACON
HERRERA, RAFAEL RUIZ                §
HERNANDEZ, RANCHO LOS
TATOLEROS S.P.R. de R.L. de C.V.,   §
ROGELIO CAMACHO ARMENDARIZ,
SOCORRO MONTES VARGAS,              §
RANCHO BLANCO DE CHAVEZ,
AGRICOLA Y GANDERA ZAZUETA          §
S.A. de C.V., CANDELARIO MOLINA
RETANA, CARLOS DUARTE VILLA,        §
GELACIO LECHUGA VALDEZ, JOSE
MIGUEL NEVAREZ, JUAN MANUEL         §
MENDOZA, JESUS PESQIERA
GASELUM, EUGENIO RIVERA TENA,       §
AGRICOLA GANADERA LOS
MOLINAS, ADAN HERNANDEZ DIAZ,       §
ALEJANDRO PORRAS DUARTE,
ANDREA VALLES VACA,                 §
  CANDELARIO MOLINA RETANA,
  CARLOS DUARTE VILLA, CORNELIO                      §
  RIVERA RIVAS, ERNESTO MERAZ
  OLIVAS, FRUTI GANA-DERA de RL de                   §
  CV, GANADERA DOBLE O,
  GERARDO GARCIA ANAYA,                              §
  GUILLERMO OLIVAS RODRIGUEZ
  DE LOS DOS, JOSE ANTONIO MERAZ                     §
  OLIVAS, JOSE MARTA MERAZ
  HERNANDEZ, JUAN JOSE GARCIA                        §
  VALDEZ, LEONARDO CARO
  TERRAZAS, LUIS ARMANDO                             §
  ESTRADA CASTELLANOS, ROGELIO
  CAMACHO, SERGIO SOLIS CHAVEZ,                      §
  and SERGIO VILLALOBOS,
                                                     §
                      Appellants,
                                                     §
  v.
                                                     §
  SIMON CHAVEZ a/k/a SIMON
  CHAVEZ DE PABLO, individually and                  §
  d/b/a 24 TRADING CO., ALVARO
  BUSTILLOS, and VAQUERO                             §
  TRADING, L.L.C.,
                                                     §
                      Appellees.
                                                     §

                                        JUDGMENT

       The Court has considered this cause on the Appellants’ motion to dismiss the appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore dismiss

the appeal. We further order Appellants pay all costs of this appeal, and this decision be certified

below for observance.

       IT IS SO ORDERED THIS 25TH DAY OF SEPTEMBER, 2019.


                                              GINA M. PALAFOX, Justice

Before Rodriguez, J., Palafox, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment

                                                 2